1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                EASTERN DISTRICT OF CALIFORNIA

8
9    EVAN P. GALVAN,                                )   Case No.: 1:18-cv-00688-LJO-SAB (PC)
                                                    )
                   Plaintiff,                       )   Appeal No. 19-15053
10
                                                    )
11          v.                                      )   ORDER DECLINING TO REVOKE IN FORMA
                                                    )   PAUPERIS STATUS ON APPEAL
12   A. LUCAS, et.al.,
                                                    )   (Doc. No. 27)
                   Defendants.                      )
13                                                  )   ORDER DENYING MOTION TO PROCEED IN
                                                    )   FORMA PAUPERIS ON APPEAL, AS
14                                                      UNNECESSARY
                                                    )   (Doc. No. 24)
15                                                  )
                                                    )
16                                                  )

17          Plaintiff Evan P. Galvan is appearing pro se and in forma pauperis in this civil rights action
18   pursuant to 42 U.S.C. § 1983.
19          On December 18, 2018, the Court dismissed this action, without prejudice, for the failure to
20   exhaust available administrative remedies. (ECF No. 21.) Judgement was entered that same date. (ECF
21   No. 22.)
22          On January 7, 2019, Plaintiff filed a notice of appeal, (ECF No. 23), and a motion to proceed in
23   forma paupers on appeal, (ECF No. 24). The appeal was processed on January 8, 2019. (ECF No. 25.)
24          On January 14, 2019, the Ninth Circuit Court of Appeals referred the matter back to this Court
25   for the limited purpose of determining whether in forma pauperis status should continue for the appeal.
26   28 U.S.C. § 1915(a)(3). (ECF No. 16.)
27          The Court has reviewed the record, and cannot determine that this appeal is frivolous, malicious,
28   or taken in bad faith. See 28 U.S.C. § 1915(a)(3); see also Hooker v. American Airlines, 302 F.3d 1091,
                                                        1
1    1092 (9th Cir. 2002) (revocation of in forma pauperis status is appropriate where district court finds the

2    appeal to be frivolous). Therefore, the Court declines to revoke in forma pauperis status.

3             Further, as noted above, Plaintiff proceeded in forma pauperis in this action at the district court,

4    having been granted that status based on an application. (ECF No. 5.) Under Federal Rule of Appellate

5    Procedure 24(a)(3), generally a party who was permitted to proceed in forma pauperis in the district

6    court action may proceed on appeal in forma pauperis without further authorization, unless that status

7    is revoked. Therefore, Plaintiff’s motion to proceed in forma pauperis on appeal will be denied, as

8    unnecessary.

9             Accordingly, it is HEREBY ORDERED that:

10            1.      This Court declines to revoke Plaintiff’s in forma pauperis status on appeal;

11            2.      Plaintiff’s motion to proceed in forma pauperis on appeal, filed on January 7, 2019 (ECF

12   No. 24), is denied, as unnecessary; and

13            3.      The Clerk of the Court is directed to serve a copy of this order on the parties, and on the

14   United States Court of Appeals for the Ninth Circuit.

15
16   IT IS SO ORDERED.

17   Dated:        January 16, 2019
18                                                        UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28

                                                           2
